EXHIBIT 99.1 FOR IMMEDIATE RELEASE ATTENTION: FINANCIAL AND BUSINESS EDITORS Contact: Martin A. Dietrich, CEO Michael J. Chewens, CFO NBT Bancorp Inc. 52 South Broad Street Norwich, NY 13815 607-337-6119 NBT BANCORP INC. ANNOUNCES SECOND HIGHEST ANNUAL EARNINGS IN COMPANY’S HISTORY OF $1.71 AND NET INCOME OF $57.9 MILLION; DECLARES CASH DIVIDEND NORWICH, NY (January 23, 2012) – NBT Bancorp Inc. (NBT) (NASDAQ: NBTB) reported today net income per diluted share for the year ended December 31, 2011 was $1.71 per share, as compared with $1.66 per share for the year ended December 31, 2010.Return on average assets and return on average equity were 1.06% and 10.73%, respectively, for the year ended December 31, 2011, compared with 1.05% and 10.92%, respectively, for the year ended December 31, 2010.Net interest margin (on a fully taxable equivalent basis (“FTE”)) was 4.09% for the year ended December 31, 2011, down 6 basis points (“bp”) from 4.15% for the year ended December 31, 2010.Net income for the year ended December 31, 2011 was $57.9 million, up $0.5 million, or 0.9%, from the year ended December 31, 2010. Net income per diluted share for the three months ended December 31, 2011 was $0.41, as compared with $0.42 for the three months ended December 31, 2010.Annualized return on average assets and return on average equity were 0.97% and 10.09%, respectively, for the three months ended December 31, 2011, compared with 1.05% and 10.68%, respectively, for the three months ended December 31, 2010.Net interest margin (FTE) was 3.98% for the three months ended December 31, 2011, down 11 bp from 4.09% for the three months ended December 31, 2010.Net income for the three months ended December 31, 2011 was $13.7 million, down $0.7 million, or 4.9%, from $14.4 million for the fourth quarter last year. Selected highlights for 2011 include: ● Diluted earnings per share of $1.71 was the second highest in the history of the Company. · Net interest margin declined as a result of the continued low rate environment on loans and investments. ● Despite a challenging environment, the Company achieved 4.1% organic loan growth (5.3% total loan growth). ● Net charge-offs were 0.56% of average loans and leases for the year ended December 31, 2011, down 13 bps from the year ended December 31, 2010;provision for loan and lease losses was down $9.1 million for the same period. ● Significant strategic expansion during 2011: ● Expanded presence in Vermont with two denovo branch openings in Williston and Essex. ● Expanded into Berkshire County, Massachusetts with the successful acquisition and conversion of four branches on October 21, 2011, including about $143 million in deposits and $46 million in loans. Page 2 of 14 ● Announced the acquisition of three branches in Greene County, New York, which closed on January 21, 2012. ● Announced the planned acquisition of Hampshire First Bank, expected to close in the second quarter of 2012. ● Purchased a building in Lenox, MA, which is scheduled to open as a fifth Massachusetts branch in February 2012. “In 2011, NBT once again achieved near-record financial results with net income and earnings per share at their second-highest levels in the history of the Company.We’re pleased to report that the period from 2008 through 2011 is the most profitable four-year term in NBT’s history, particularly since it’s been an extremely challenging time for our industry,” said NBT President and CEO Martin Dietrich. “Through the efforts of our quality people, we continue to focus on aggressive management of our conservative banking strategy and strategic investments in our future.By adding de novo branches in key growth markets and expanding into new markets through acquisition, we are laying the groundwork for our continued success.” Loan and Lease Quality and Provision for Loan and Lease Losses The Company recorded a provision for loan and lease losses of $20.7 million during the year ended December 31, 2011, as compared with $29.8 million during the year ended December 31, 2010.This decrease was due to the decrease in net charge-offs, which were $20.6 million for the year ended December 31, 2011 as compared to $25.1 million for the year ended December 31, 2010.In addition, the decrease in provision is attributable to the ongoing modeling of the required levels of reserves which considers historical charge-offs, loan growth and economic trends; during 2010 the results of such modeling required higher levels of provision than 2011. Net charge-offs for the year ended December 31, 2011 were $20.6 million, down from $25.1 million for the year ended December 31, 2010.Net charge-offs to average loans and leases for the year ended December 31, 2011 was 0.56%, a 13 bp improvement from 0.69% for the year ended December 31, 2010. The Company recorded a provision for loan and lease losses of $5.6 million during the three months ended December 31, 2011, as compared with $6.7 million for the three months ended December 31, 2010.This decrease was due primarily to the decrease in net charge-offs, which were $5.6 million for the three months ended December 31, 2011, as compared to $7.3 million for the same period in 2010, due primarily to one large commercial loan charge-off during the fourth quarter of 2010.The annualized net charge-off ratio for the three months ended December 31, 2011 was 0.59% compared to 0.81% for the three months ended December 31, 2010. Past due loans as a percentage of total loans was 0.89% at December 31, 2011, as compared with 0.86% at December 31, 2010.Nonperforming loans decreased to $41.5 million or 1.09% of total loans and leases at December 31, 2011 compared with $44.8 million or 1.24% at December 31, 2010, due to the decrease in nonaccrual loans. The allowance for loan and lease losses totaled $71.3 million at December 31, 2011 as compared with $71.2 million at December 31, 2010.The allowance for loan and lease losses as a percentage of loans and leases was 1.88% at December 31, 2011 as compared to 1.97% at December 31, 2010.The slight decrease in allowance coverage reflects the modest improvement in certain asset quality indicators during the year, particularly the charge-off ratio. Page 3 of 14 Net Interest Income Net interest income was down 1.1% to $200.3 million for the year ended December 31, 2011 compared with $202.5 million for the year ended December 31, 2010.The Company’s FTE net interest margin was 4.09% for the year ended December 31, 2011, as compared with 4.15% for the year ended December 31, 2010. While the rate on interest bearing liabilities decreased 29 bps, the yield on interest earning assets declined 33 bps, resulting in slight margin compression for the year ended December 31, 2011, compared to the same period for 2010.The yield on securities available for sale was 2.97% for the year ended December 31, 2011, as compared with 3.56% for the year ended December 31, 2010, while the yield on loans and leases was 5.58% for the year ended December 31, 2011, as compared with 5.90% for the year ended December 31, 2010.The rate on interest bearing liabilities declined 29 bp for the year ended December 31, 2011 as compared with the year ended December 31, 2010, primarily due to decreases in the rate on interest bearing deposits.The rate on time deposits was 1.80% for the year ended December 31, 2011, as compared with 2.06% for the year ended December 31, 2010.The rate on money market deposit accounts was 0.34% for the year ended December 31, 2011, as compared with 0.57% for the year ended December 31, 2010. Net interest income was $50.5 million for the three months ended December 31, 2011 and the three months ended December 31, 2010.The Company’s FTE net interest margin was 3.98% for the three months ended December 31, 2011, as compared with 4.09% for the three months ended December 31, 2010. While the rate on interest bearing liabilities decreased 23 bps, the yield on interest earning assets declined 32 bps, resulting in margin compression for the three months ended December 31, 2011, compared to the same period for 2010.The yield on securities available for sale was 2.70% for the three months ended December 31, 2011, as compared with 3.05% for the three months ended December 31, 2010, while the yield on loans and leases was 5.45% for the three months ended December 31, 2011, as compared with 5.85% for the three months ended December 31, 2010.The rate on interest bearing liabilities declined 23 bp for the three months ended December 31, 2011 as compared with the three months ended December 31, 2010, primarily due to decreases in the rates on interest bearing deposits.The rate on time deposits was 1.72% for the three months ended December 31, 2011, as compared with 1.94% for the three months ended December 31, 2010.The rate on money market deposit accounts was 0.24% for the three months ended December 31, 2011, as compared with 0.44% for the three months ended December 31, 2010. Noninterest Income Noninterest income for the year ended December 31, 2011 was $80.3 million, down $3.6 million or 4.3% from $83.9 million for the year ended December 31, 2010.The decrease in noninterest income was due primarily to a decrease in net securities gains of approximately $3.1 million for the year ended December 31, 2011 as compared to the year ended December 31, 2010 due to the sale of two equity positions and certain collateralized mortgage obligations (“CMO’s”) during 2010.In addition, the Company experienced a decrease in service charges on deposit accounts of approximately $2.6 million as a result of a decrease in overdraft activity due to the effects of a full year of new regulations regarding overdraft fees, as well as decreased activity due to the current state of the economy.Retirement plan administration fees decreased by $1.4 million, or 13.9%, for the year ended December 31, 2011 as compared to the year ended December 31, 2010, driven by the loss of one large client in the fourth quarter of 2010.These decreases were partially offset by an increase in insurance and other financial services revenue of $2.0 million, or 10.5%, for the year ended December 31, 2011 as compared to the same period in 2010.This increase was due primarily to the acquisition of an insurance agency during the second quarter of 2011 and an increase in brokerage commission revenue from new business.ATM and debit card fees increased approximately $1.6 million, or 16.0%, for the year ended December 31, 2011 as compared to the same period in 2010 due to an increase in card usage as well as a change in the fee structure on foreign ATM transactions.In addition, trust revenue increased approximately $1.1 million, or 14.8%, for the year ended December 31, 2011 as compared to the year ended December 31, 2010, due primarily to the addition of new business, including from markets where we have recently expanded, as well as an increase in the fair market value of trust assets under administration. Page4 of 14 Noninterest income for the three months ended December 31, 2011 was $20.1 million, down $2.1 million or 9.5% from $22.2 million for the same period in 2010.Net securities gains decreased approximately $2.0 million for the three months ended December 31, 2011 as compared to the same period in 2010.This decrease was due primarily to the sale of one equity position and certain CMO’s in the three months ending December 31, 2010.In addition, retirement plan administration fees decreased approximately $0.6 million, or 20.8%, due primarily to the aforementioned loss of one client in the fourth quarter of 2010.These decreases were partially offset by an increase in insurance and other financial services revenue of approximately $0.6 million for the three months ended December 31, 2011 as compared with the same period in 2010, for aforementioned reasons.ATM and debit card fees increased approximately $0.4 million, or 14.3%, for the three months ended December 31, 2011 as compared to the same period in 2010 due to the aforementioned increase in card usage and change in fee structure on foreign ATM transactions. Noninterest Expense and Income Tax Expense Noninterest expense for the year ended December 31, 2011 was $180.7 million, up from $178.3 million, or 1.3%, for the year ended December 31, 2010.Salaries and employee benefits increased $5.5 million, or 5.9%, for the year ended December 31, 2011 compared with the year ended December 31, 2010.This increase was due primarily to increases in full-time-equivalent employees driven primarily by strategic expansion efforts, merit increases, and other employee benefits.In addition, occupancy expenses increased approximately $1.0 million, or 6.6%, for the year ended December 31, 2011 as compared to the year ended December 31, 2010, primarily due to continued expansion and expenses related to the harsh winter in early 2011.Other operating expenses also increased approximately $2.3 million, or 17.7%, for the year ended December 31, 2011 compared with the year ended December 31, 2010 primarily as a result of flood related expenses totaling approximately $0.4 million and merger related expenses totaling approximately $0.8 million in 2011, with no other significant drivers.During the year ended December 31, 2010, the Company incurred debt prepayment penalties totaling $4.5 million to pay off long-term debt, which partially offset the aforementioned increases in noninterest expense.The increases in noninterest expense were also partially offset by a decrease in Federal Deposit Insurance Corporation (FDIC) premium expenses of approximately $1.8 million during the year ended December 31, 2011, as compared with the year ended December 31, 2010, due to the FDIC redefining the deposit insurance assessment base.Income tax expense for the year ended December 31, 2011 was $21.3 million, up slightly from $20.9 million for the year ended December 31, 2010.The effective tax rate was 26.9% for the year ended December 31, 2011, as compared to 26.7% for the year ended December 31, 2010. Noninterest expense for the three months ended December 31, 2011 was $47.4 million, up slightly from $47.3 million, for the same period in 2010.Salaries and employee benefits increased $1.9 million, or 8.2%, for the three months ended December 31, 2011 compared with the same period in 2010.This increase was due primarily to increases in full-time-equivalent employees driven primarily by strategic expansion efforts, merit increases, and other employee benefits.In addition, other operating expenses increased approximately $1.4 million, or 37.9%, for the three months ended December 31, 2011 compared with the same period in 2010 primarily as a result of merger related expenses incurred during the fourth quarter of 2011.During the three months ended December 31, 2010, the Company incurred debt prepayment penalties totaling $3.3 million to pay off long-term debt, which partially offset the aforementioned increases in noninterest expense.The increases in noninterest expense were also partially offset by a decrease in Federal Deposit Insurance Corporation (FDIC) premium expenses of approximately $0.5 million during the three months ended December 31, 2011, as compared with the same period in 2010, due to the aforementioned change in the assessment base.Income tax expense for the three months ended December 31, 2011 was $3.9 million, down from $4.4 million for the same period in 2010.The effective tax rate was 22.2% for the three months ended December 31, 2011, as compared to 23.2% for the same period in 2010.In the fourth quarter of 2011, the relatively low effective tax rate was driven primarily by a reduction in tax expense as a result of the settlement of a New York State tax audit during the fourth quarter of 2011 for tax years 2003 – 2007.Similarly, the relatively low effective tax rate for the fourth quarter of 2010 was driven primarily by a reduction in tax expense as a result of the settlement of a New York State tax audit during the fourth quarter of 2010 for tax years 2000 – 2002. Page5 of 14 Balance Sheet Total assets were $5.6 billion at December 31, 2011, up $259.6 million or 4.9% from December 31, 2010.Loans and leases were $3.8 billion at December 31, 2011, up $190.2 million from December 31, 2010.Total deposits were $4.4 billion at December 31, 2011, up $232.8 million from December 31, 2010.Stockholders’ equity was $538.1 million, representing a total equity-to-total assets ratio of 9.61% at December 31, 2011, compared with $533.6 million or a total equity-to-total assets ratio of 9.99% at December 31, 2010. Stock Repurchase Program Under previously disclosed stock repurchase plans, the Company purchased 1,458,609 shares of its common stock during the year ended December 31, 2011, for a total of $30.5 million at an average price of $20.91 per share.On July 25, 2011, the NBT Board of Directors authorized a new repurchase program for NBT to repurchase up to 1,000,000 shares (approximately 3%) of its outstanding common stock, effective July 25, 2011, as market conditions warrant in open market and privately negotiated transactions.At December 31, 2011, there were 517,581 shares available for repurchase under this plan, which expires on December 31, 2013. On October 24, 2011, the NBT Board of Directors authorized a new repurchase program for NBT to repurchase up to an additional 1,000,000 shares (approximately 3%) of its outstanding common stock, effective October 24, 2011, as market conditions warrant in open market and privately negotiated transactions.At December 31, 2011, there were 1,000,000 shares available for repurchase under this plan, which expires on December 31, 2013. Dividend Declared The NBT Board of Directors declared a 2012 first-quarter cash dividend of $0.20 per share at a meeting held today. The dividend will be paid on March 15, 2012 to shareholders of record as of March 1, 2012. Corporate Overview NBT Bancorp Inc. is a financial holding company headquartered in Norwich, NY, with total assets of $5.6 billion at December 31, 2011. The company primarily operates through NBT Bank, N.A., a full-service community bank with two divisions, and through two financial services companies.As of the date of this release, NBT Bank, N.A. has 131 locations, including 89 NBT Bank offices in upstate New York, four NBT Bank offices in Berkshire County, Massachusetts, three NBT Bank offices in northwestern Vermont and 35 Pennstar Bank offices in northeastern Pennsylvania .EPIC Advisors, Inc., based in Rochester, N.Y., is a full-service 401(k) plan recordkeeping firm.Mang Insurance Agency, LLC, based in Norwich, N.Y., is a full-service insurance agency.More information about NBT and its divisions can be found on the Internet at: www.nbtbancorp.com, www.nbtbank.com, www.pennstarbank.com, www.epic1st.com and www.manginsurance.com. Page6 of 14 Forward-Looking Statements This news release contains forward-looking statements. These forward-looking statements involve risks and uncertainties and are based on the beliefs and assumptions of the management of NBT Bancorp and its subsidiaries and on the information available to management at the time that these statements were made. There are a number of factors, many of which are beyond NBT’s control, that could cause actual conditions, events or results to differ significantly from those described in the forward-looking statements. Factors that may cause actual results to differ materially from those contemplated by such forward-looking statements include, among others, the following possibilities: (1) competitive pressures among depository and other financial institutions may increase significantly; (2) revenues may be lower than expected; (3) changes in the interest rate environment may reduce interest margins; (4) general economic conditions, either nationally or regionally, may be less favorable than expected, resulting in, among other things, a deterioration in credit quality and/or a reduced demand for credit; (5) legislative or regulatory changes, including changes in accounting standards and tax laws, may adversely affect the businesses in which NBT is engaged; (6) competitors may have greater financial resources and develop products that enable such competitors to compete more successfully than NBT; and (7) adverse changes may occur in the securities markets or with respect to inflation. Forward-looking statements speak only as of the date they are made. Except as required by law, NBT does not undertake to update forward-looking statements to reflect subsequent circumstances or events. Page7 of 14 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) Net Change Percent Change (dollars in thousands, except per share data) Three Months Ended December 31, Net Income $ $ $ ) -5 % Diluted Earnings Per Share $ $ $ ) -2 % Weighted Average Diluted Common Shares Outstanding ) -4 % Return on Average Assets (1) % % -8 bp -8 % Return on Average Equity (1) % % -59 bp -6 % Net Interest Margin (2) % % -11 bp -3 % Year Ended December 31, Net Income $ $ $ 1 % Diluted Earnings Per Share $ $ $ 3 % Weighted Average Diluted Common Shares Outstanding ) -2 % Return on Average Assets % % 1 bp 1 % Return on Average Equity % % -19 bp -2 % Net Interest Margin (2) % % -6 bp -1 % Asset Quality December 31, December 31, Nonaccrual Loans $ $ 90 Days Past Due and Still Accruing $ $ Total Nonperforming Loans $ $ Other Real Estate Owned $ $ Total Nonperforming Assets $ $ Allowance for Loan and Lease Losses $ $ Year-to-Date (YTD) Net Charge-Offs $ $ Allowance for Loan and Lease Losses to Total Loans and Leases % % Total Nonperforming Loans to Total Loans and Leases % % Total Nonperforming Assets to Total Assets % % Past Due Loans to Total Loans and Leases % % Allowance for Loan and Lease Losses to Total Nonperforming Loans % % Net Charge-Offs to YTD Average Loans and Leases % % Capital Equity to Assets % % Book Value Per Share $ $ Tangible Book Value Per Share $ $ Tier 1 Leverage Ratio % % Tier 1 Capital Ratio % % Total Risk-Based Capital Ratio % % Quarterly Common Stock Price Quarter End High Low High Low March 31 $ June 30 $ September 30 $ December 31 $ (1) Annualized (2) Calculated on a FTE basis Page 8 of 14 NBT Bancorp Inc. and Subsidiaries SELECTED FINANCIAL HIGHLIGHTS (unaudited) December 31, December 31, Net Change Percent Change (dollars in thousands) Balance Sheet Loans and Leases $ $ $ 5 % Earning Assets $ $ $ 4 % Total Assets $ $ $ 5 % Deposits $ $ $ 6 % Stockholders’ Equity $ $ $ 1 % Average Balances (dollars in thousands) Three Months Ended December 31, Loans and Leases $ $ $ Securities Available For Sale (excluding unrealized gains or losses) $ $ $ Securities Held To Maturity $ $ $ ) Trading Securities $ $ $ Regulatory Equity Investment $ $ $ ) Short-Term Interest Bearing Accounts $ $ $ ) Total Earning Assets $ $ $ Total Assets $ $ $ Interest Bearing Deposits $ $ $ Non-Interest Bearing Deposits $ $ $ Short-Term Borrowings $ $ $ ) Long-Term Borrowings $ $ $ ) Total Interest Bearing Liabilities $ $ $ ) Stockholders’ Equity $ $ $ Average Balances Year Ended December 31, Loans and Leases $ $ $ Securities Available For Sale (excluding unrealized gains or losses) $ $ $ Securities Held To Maturity $ $ $ ) Trading Securities $ $ $ Regulatory Equity Investment $ $ $ ) Short-Term Interest Bearing Accounts $ $ $ ) Total Earning Assets $ $ $ ) Total Assets $ $ $ ) Interest Bearing Deposits $ $ $ ) Non-Interest Bearing Deposits $ $ $ Short-Term Borrowings $ $ $ ) Long-Term Borrowings $ $ $ ) Total Interest Bearing Liabilities $ $ $ ) Stockholders’ Equity $ $ $ Page 9 of 14 NBT Bancorp Inc. and Subsidiaries December 31, December 31, Consolidated Balance Sheets (unaudited) (in thousands) ASSETS Cash and due from banks $ $ Short term interest bearing accounts Securities available for sale, at fair value Securities held to maturity (fair value of $72,198and $98,759 at December 31, 2011 and December 31, 2010, respectively) Trading securities Federal Reserve and Federal Home Loan Bank stock Loans and leases Less allowance for loan and lease losses Net loans and leases Premises and equipment, net Goodwill Intangible assets, net Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Deposits: Demand (noninterest bearing) $ $ Savings, NOW, and money market Time Total deposits Short-term borrowings Long-term debt Trust preferred debentures Other liabilities Total liabilities Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ Page10 of 14 NBT Bancorp Inc. and Subsidiaries Three Months Ended December 31, Year Ended December 31, Consolidated Statements of Income (unaudited) (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings 39 64 Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust Service charges on deposit accounts ATM and debit card fees Insurance and other financial services revenue Net securities gains 52 Bank owned life insurance income Retirement plan administration fees Other Total noninterest income Noninterest expense: Salaries and employee benefits Office supplies and postage Occupancy Equipment Professional fees and outside services Data processing and communications Amortization of intangible assets Loan collection and other real estate owned Advertising FDIC expenses Prepayment penalty on long-term debt - - Other operating Total noninterest expense Income before income taxes Income taxes Net income $ Earnings Per Share: Basic $ Diluted $ Page11 of 14 NBT Bancorp Inc. and Subsidiaries 4Q 3Q 2Q 1Q 4Q Quarterly Consolidated Statements of Income (unaudited) (in thousands, except per share data) Interest, fee and dividend income: Loans and leases $ Securities available for sale Securities held to maturity Other Total interest, fee and dividend income Interest expense: Deposits Short-term borrowings 39 56 52 58 64 Long-term debt Trust preferred debentures Total interest expense Net interest income Provision for loan and lease losses Net interest income after provision for loan and lease losses Noninterest income: Trust Service charges on deposit accounts ATM and debit card fees Insurance and other financial services revenue Net securities gains 52 12 59 27 Bank owned life insurance income Retirement plan administration fees Other Total noninterest income Noninterest expense: Salaries and employee benefits Office supplies and postage Occupancy Equipment Professional fees and outside services Data processing and communications Amortization of intangible assets Loan collection and other real estate owned Advertising FDIC expenses Prepayment penalty on long-term debt - Other operating Total noninterest expense Income before income taxes Income taxes Net income $ Earnings per share: Basic $ Diluted $ Page12 of 14 Year ended December 31, Average Yield/ Average Yield/ (dollars in thousands) Balance Interest Rates Balance Interest Rates ASSETS Short-term interest bearing accounts $ $ % $ $ % Securities available for sale (1)(excluding unrealized gains or losses) % % Securities held to maturity (1) % % Investment in FRB and FHLB Banks % % Loans and leases (2) % % Total interest earning assets $ $ % $ $ % Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Money market deposit accounts $ % $ $ % NOW deposit accounts % % Savings deposits % % Time deposits % % Total interest bearing deposits $ $ % $ $ % Short-term borrowings % % Trust preferred debentures % % Long-term debt % % Total interest bearing liabilities $ $ % $ $ % Demand deposits Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income (FTE) Interest rate spread % % Net interest margin % % Taxable equivalent adjustment Net interest income $ $ (1) Securities are shown at average amortized cost (2) For purposes of these computations, nonaccrual loans are included in the average loan balances outstanding Page13 of 14 Three Months ended December 31, Average Yield/ Average Yield/ (dollars in thousands) Balance Interest Rates Balance Interest Rates ASSETS Short-term interest bearing accounts $ $ 79 % $ $ % Securities available for sale (1)(excluding unrealized gains or losses) % % Securities held to maturity (1) % % Investment in FRB and FHLB Banks % % Loans and leases (2) % % Total interest earning assets $ $ % $ $ % Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Money market deposit accounts $ % $ $ % NOW deposit accounts % % Savings deposits % % Time deposits % % Total interest bearing deposits $ $ % $ $ % Short-term borrowings 39 % 64 % Trust preferred debentures % % Long-term debt % % Total interest bearing liabilities $ $ % $ $ % Demand deposits Other liabilities Stockholders' equity Total liabilities and stockholders' equity $ $ Net interest income (FTE) Interest rate spread % % Net interest margin % % Taxable equivalent adjustment Net interest income $ $ (1) Securities are shown at average amortized cost (2) For purposes of these computations, nonaccrual loans are included in the average loan balances outstanding Page14 of 14 NBT Bancorp Inc. and Subsidiaries Loans and Leases (Unaudited) (In thousands) December 31, December 31, Residential real estate mortgages $ $ Commercial Commercial real estate mortgages Real estate construction and development Agricultural and agricultural real estate mortgages Consumer Home equity Total loans and leases $ $
